Exhibit 10.3

 



RETENTION AGREEMENT

 

 

This Retention Agreement (the “Agreement”) is entered into as of July 20, 2018,
by and between Argos Therapeutics, Inc. (the “Company”) and Charles Nicolette
(“Executive”).

 

 

WHEREAS, Executive and the Company entered into that certain offer letter dated
December 9, 2013 (the “Offer Letter”); and

 

WHEREAS, the Offer Letter provides for the payment of certain amounts of salary
and severance upon certain conditions; and

 

WHEREAS, the Company is in the process of pursuing various strategic
alternatives, including without limitation a merger of the Company or the
winding down of the Company (the “Transition”); and

 

WHEREAS, in the Executive’s position as Vice President of Research and
Development and Chief Scientific Officer, Executive has obtained considerable
knowledge and expertise about the Company and its business operations; and

 

WHEREAS, in order to complete any strategic alternatives as part of the
Transition, the Company desires to continue to retain the services of Executive
and the benefits of Executive’s experience and knowledge; and

 

WHEREAS, the Company recognizes the effort and commitment required of Executive
to complete any transactions as part of the Transition and wants to create an
incentive for Executive to continue to be employed by the Company during the
Transition; and

 

WHEREAS, the Executive desires to continue to perform services for the Company
in accordance with the terms set forth below.

 

NOW, THEREFORE, in consideration of the premises (which are incorporated herein
by reference) and the consideration set forth below, the sufficiency of which is
hereby acknowledged and agreed, the parties hereby agree as follows:

 

1.Initial Retention Payment. The Company will pay Executive an initial retention
payment (the “Initial Retention Payment”) of $ 77,963 upon the date hereof (the
“First Payment Date”), subject to the following terms and conditions: (a) the
Executive must execute and deliver to the Company a Release of Claims Agreement
as set forth in Exhibit A, attached hereto, on or before the date hereof; and
(b) the payment of the Initial Retention Payment will be subject to applicable
taxes and withholdings.

 

2.Second Retention Payment. The Company will pay Executive a second retention
payment (the “Second Retention Payment”) of $ 178,276 on August 15, 2018 (the
“Second Payment Date”), subject to the following terms and conditions: (a) the
Executive must have satisfied the conditions for the payment of the Initial
Retention Payment; (b) the Executive must be employed by the Company on the
Second Payment Date or the Executive’s employment must have been terminated by
the Company without Cause or by the Executive with Good Reason before the Second
Payment Date; (c) Executive must execute the Reaffirmation of Release of Claims
Agreement attached hereto as Exhibit B on or before August 15, 2018; (d) the
payment of the Second Retention Payment will be subject to applicable taxes and
withholdings; and (e) the Executive must execute and deliver the Consulting
Agreement attached hereto as Exhibit C on or before August 15, 2018. If
Executive fails to execute the Reaffirmation of Release of Claims Agreement or
the Consulting Agreement on or before August 15, 2018, the Company shall provide
the Executive with written notification of such deficiency. Executive shall then
have ten (10) business days to correct any deficiency without any penalty.

 

 

 



3.Amendment of Salary. The Company and Executive agree that, for the period from
July 16 to August 15, 2018 only, the Executive’s base salary shall be increased
such that the amount paid during each semi-monthly pay period during such period
will equal $24,063 (the “Salary Adjustment”). The Salary Adjustment, less
applicable taxes and deductions, shall be paid in the Company’s normal payroll
periods. After August 15, 2018, the Executive’s salary shall return to its
amount in effect immediately prior to the signing of this Retention Agreement.

 

4.Amendment of Offer Letter. In consideration of the Salary Adjustment and the
payment of the Retention Payments, upon payment of the First Retention Payment,
Executive hereby waives his right to receive severance and any other
post-employment benefits upon the termination of employment without Cause or for
Good Reason, including termination of employment without Cause or for Good
Reason following a Change of Control, each as defined and set forth in the Offer
Letter (the “Severance Waiver”). All of the other terms and conditions of the
Offer Letter will remain in full force and effect. Notwithstanding the
foregoing, if for any reason either the First or Second Retention Payment or the
Salary Adjustment is required to be repaid by Executive or is otherwise voided
or recovered or the Company fails to pay the Second Retention Payment when due,
then the Executive’s Severance Waiver shall immediately and without further
notice be revoked and Executive shall retain all rights to severance and any
other post-employment benefits set forth in the Offer Letter.

 

5.Effect of Breach of Consulting Agreement. If Executive materially breaches the
Consulting Agreement during the first 60 days that it is in effect, Executive
shall repay 25% of the Initial Retention Payment and the Second Retention
Payment.

 

6.Termination Prior to Second Retention Payment. If the Executive's employment
is terminated by the Company or if the Executive resigns for Good Reason prior
to the payment of the Second Retention Payment, the Company shall pay the
Executive the Second Retention Payment and any unpaid Salary Adjustment amount
upon such termination or resignation.

 

 

 



7.Section 409A. The terms of this Agreement are intended to comply or be exempt
from the provisions of Section 409A (as defined in the Offer Letter) and will be
construed in accordance therewith. The Company makes no representations or
warranties to the Executive and has no liability to Executive if any of the
provisions or payments under this Agreement are determined to constitute
deferred compensation subject to the terms of 409A but not to satisfy the
conditions of that Section.

 

8.Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina (without reference to
the conflicts of law provisions thereof.) Any action, suit or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court in Durham
County, North Carolina.

 

9.Counterparts. This Agreement may be executed in two or more counterparts, each
of which will deemed an original and all of which taken together shall
constitute one and the same instrument.

 

10.Successors and Assigns. This Agreement, together with the Exhibits attached
hereto, and the Offer Letter sets forth the entire agreement between the Company
and the Executive and replaces all prior communications, agreements and
understandings, whether oral or written, with respect to the subject matter
hereof. This Agreement may only be modified or amended by written agreement
executed by the Company and Executive.

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date set forth above.

 

 

 

  ARGOS THERAPEUTICS, INC.           /s/ Jeffrey Abbey   By: Jeffrey Abbey  
Its: President and Chief Executive Officer           CHARLES NICOLETTE       /s/
Charles Nicolette

 

 



--------------------------------------------------------------------------------

